                         Case 1:20-cv-02176-RA Document 22
                                                        21 Filed 09/30/20
                                                                 09/29/20 Page 1 of 1


                                                        MMP&S
                                 MILBER MAKRIS PLOUSADIS & SEIDEN, LLP
                                                           ATTORNEYS AT LAW
                                     1000 WOODBURY ROAD      SUITE 402         WOODBURY, NY 11797
                                           TELEPHONE: 516.712.4000            FAX: 516.712.4013
                                                        HTTP://WWW.MILBERMAKRIS.COM



                                                                                    September 29, 2020

            VIA ECF
            Honorable Judge Ronnie Abrams
            Thurgood Marshall
            United States Courthouse
            40 Foley Square, Courtroom 1506
            New York, NY 10007

                              Re:      Samuel Lopez v. BRKN CENT 4th Street LLC and Sand Associates, L.P.
                                       Docket No.: 20-cv-2176

            Dear Honorable Judge Abrams:

                   As you are aware, this firm represents Defendant, BRKN CENT 4th Street LLC, in the
            above-referenced matter. Pursuant to Your Honor’s Order of August 27, 2020, this matter was
            stayed up until September 30, 2020, while the parties negotiated the terms of their resolution.

                    Since the date of the Order, the parties have continued to work diligently toward confirming
            the details of their resolution. However, there still remain a few issues that must be finalized prior
            to the dismissal of this matter.

                    The parties therefore submit this current correspondence jointly to request an extension of
            the current stay to October 31, 2020, so that these last issues may be resolved. Once completed,
            the parties will advise the Court accordingly.

                       We thank this Honorable Court for its time and consideration.

                                                                         Respectfully submitted,
Application granted.
                                                                         MILBER MAKRIS PLOUSADIS
SO ORDERED.                                                               & SEIDEN, LLP
                                 __________________
                                 Hon. Ronnie Abrams
                                                                         Tyler B. Levenson
                                 9/30/2020
            TBL/kd                                                       Tyler B. Levenson

            cc:        VIA ECF
                       All Counsel
                                         WOODBURY, NEW YORK      ▪       WHITE PLAINS, NEW YORK

                                     NEW JERSEY   ▪   CONNECTICUT    ▪    FLORIDA    ▪   PENNSYLVANIA
